IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-60110
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

                     KENNY FRANKLIN EDMONSON,

                                         Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
             for the Southern District of Mississippi
                    USDC No. 3:01-CR-27-ALL-BN
                       --------------------
                          January 8, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kenny Franklin Edmonson appeals his conviction for using

unauthorized access devices with intent to defraud and, by such

conduct, obtaining things of value aggregating more than $1,000

during a one-year period, in violation of 18 U.S.C. § 1029(a)(2).

Edmonson argues that he was denied his Sixth Amendment right to

counsel at his competency hearing; that his waiver of his right to

counsel was not knowingly, voluntarily, or intelligently made; and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60110
                                  -2-

that the district court abused its discretion in admitting certain

evidence.

       Although this court generally does not review claims regarding

counsel’s assistance on direct appeal, the record herein provides

sufficient detail regarding the attorney’s conduct to allow this

court to consider the merits of Edmonson’s denial of counsel claim.

See United States v. Saenz-Forero, 27 F.3d 1016, 1021 n.7 (5th Cir.

1994).    Contrary to Edmonson’s contentions, the record reflects

that     Attorney   Christopher   Holt   provided   “some    meaningful

assistance” to Edmonson on the issue of his competency.        Gochicoa

v. Johnson, 238 F.3d 278, 285 (5th Cir. 2001).

       The record also demonstrates that Edmonson’s waiver of his

right to counsel was knowing, voluntary, and intelligent.           The

district court’s colloquy with Edmonson was extremely detailed and

covered all of the issues necessary for a valid waiver.          United

States v. Davis, 269 F.3d 514, 518 (5th Cir. 2001).

       This court reviews the district court’s evidentiary rulings

for abuse of discretion.     United States v. Ismoila, 100 F.3d 380,

391 (5th Cir. 1996). In reviewing the district court’s application

of the residual hearsay exceptions, this court “will not disturb

[the district court’s ruling] absent a definite and firm conviction

that the court made a clear error of judgment in the conclusion it

reached based upon a weighing of the relevant factors.”         Page v.

Barko Hydraulics, 673 F.2d 134, 140 (5th Cir. 1982).        Based on the

circumstances of this case, we cannot conclude that the district
                               No. 02-60110
                                    -3-

court made a clear error of judgment in admitting the records

containing the statements of BellSouth Mobility customers.                 See

Ismoila, 100 F.3d at 391; Page, 673 F.2d at 140.

       The district court also did not abuse its discretion in

admitting, pursuant to FED. R. EVID. 404(b), the extrinsic evidence

of uncharged crimes allegedly committed prior to the time period

alleged in the indictment.     See United States v. Guerrero, 169 F.3d

933,    943   (5th   Cir.   1999).      Edmonson’s     challenges     to   the

Government’s    other   evidence     regarding   his   intent   and   to   the

credibility of its witnesses, as well as his denial of guilt,

“increase[d] the incremental probity of the extrinsic evidence.”

United States v. LeBaron, 156 F.3d 621, 625 (5th Cir. 1998)

(citation omitted).     Furthermore, the district court minimized the

danger of undue prejudice by twice instructing the jury that the

evidence of Edmonson’s extrinsic acts was admitted for the limited

purpose of proving Edmonson’s intent to commit the crimes charged

in the indictment. See United States v. Posada-Rios, 158 F.3d 832,

871 (5th Cir. 1998).

       Accordingly, the district court’s judgment is AFFIRMED.